Citation Nr: 1233119	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Appellant is a helpless child of the deceased Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to January 1954.  He died in November 1996.  The Appellant is the deceased Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant's representative requested that the case be advanced on the Board's docket due to the age of the deceased Veteran.  38 C.F.R. § 20.900(c).  The regulation applies only to an Appellant.  As the Veteran is not the appellant 38 C.F.R. § 20.900(c) does not apply.  And there is no argument or request to advance the case on the Appellant's behalf. 


FINDINGS OF FACT

1.  The Appellant's father, a Veteran, died in 1996. 

2.  The Appellant, who is the son of a deceased Veteran, was born in March 1960, and he attained the age of 18 in March 1978. 

3.  The Appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18. 






CONCLUSION OF LAW

The criteria for status as a helpless child have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre- adjudication VCAA notice by letter, dated in March 2008.  The notice included the type of evidence needed to substantiate the claim as a helpless child of a Veteran, namely, evidence that the Appellant was unmarried and before attaining the age of eighteen years became permanently incapable of self-support, and who is a legitimate child, a legally adopted child, or a stepchild of the Veteran at the time of the Veteran's death. 

The Appellant was notified that VA would obtain federal records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Although the Appellant has not been provided notice of the provisions for an effective date and for the degree of disability assignable, as the claim is denied, no effective date or disability rating can be assigned as a matter of law.  And the failure to provide the notice is harmless error.  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has received official records regarding the Veteran's death, the marriage of the Veteran and the Appellant's mother, their divorce decree, and the birth certificate establishing that the Appellant is the Veteran's son.  VA has also obtained records from the local hospital where the Appellant lives and from the nurse practitioner, affiliated with the hospital, who has treated the Veteran.  The Appellant has also provided invoices from medical providers and statements concerning his current health.

The Appellant had for supplemental security income from the Social Security Admission, but was denied.  The letter of denial, received by VA, indicates that the Appellant was denied benefits by the Social Security Administration because the Veteran failed to comply with the initial procedural requirements for filing a claim.  Normally, VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds, however, that the Appellant has not been prejudiced because the Social Security Administration never adjudicated the matter on the merits and therefore there is no evidence from that source which could reasonably help substantiate the claim.  

As the focus of the analysis must be on the Appellant's condition at the time of his eighteenth birthday and as the Appellant is now fifty two, a VA examination would not be probative of the Appellant's mental and physical condition in March 1978, when he attained the age of eighteen.  



And if the Appellant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The definition of the term "child," as defined for the purpose of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child. 

In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  






To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact.  38 C.F.R. § 3.356. 

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).

The principal factors for consideration are: 

(1).  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support. 

(2).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 





(3).  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356. 

Facts

The Veteran died in November 1998.  The Veteran had adjudicated service-connected disabilities of chronic sinusitis and chronic bronchitis, rated non-compensable and he was receiving a non service-connected pension at the time of his death. 

The Veteran married P. K. in September 1954.  The Appellant was born in May 1960.  In April 1974, the Veteran and P.K. divorced and subsequent thereto, the Veteran married I. B.  






In periodic income verification form submitted to VA by the Veteran in April 1991, the Veteran did not list the Appellant as a dependent or helpless child that is, was permanently incapable of self-support by reason of physical or mental defect.  

In periodic income verification forms submitted to VA by the Veteran in May 1993 and June 1994, the Veteran stated he had only one unmarried dependent child that was in his custody and none that were not in his custody and he had not contributed any money in the prior year to a child not in his custody.  The RO acknowledged receiving the form in a letter dated in August 1994, but advised the Veteran that it was his responsibility to advise VA if there was any change in the number or status of dependents.

In January 1999, P.K. filed a claim for the Appellant based on seizures since the age of four.  She stated that she cared for him.  The RO advised P.K. what evidence was needed to establish the Appellant was a helpless child in letters dated in October 1999 and July 2000 and in a phone call in March 2001 with a follow- up letter dated that same month.  P. K. never submitted any further evidence.  The RO denied the claim in January 2000 and advised P. K. of her appellate rights.  No appeal was filed.  

The Appellant filed a claim on his own behalf in July 2006, naming two other dependent children that received $240.00 per month in support.  It is not clear whether the children were listed as children of the Appellant or additional dependent children of the Veteran.  The Veteran's widow, I.B., did not name any dependent children when she filed her claim as the Veteran's surviving spouse.  

In a statement listing medical providers, the Veteran stated he has been treated in February 2008 for cancer and teeth problems as well as a lot of other health problems.  


Of the health providers named by the Appellant, VA received medical records from Manchester Memorial Hospital and L. D., a nurse practitioner who appears to be affiliated with Manchester Memorial Hospital.  The Appellant has named additional medical care providers but the contact information was either not provided or incorrect.  The records received indicate the Appellant is divorced.  The records confirm he has been seen for his teeth, including treatment in October 2000, after a tooth was damaged while the police were arresting the Appellant for public intoxication.  There is no indication that the Appellant has cancer.  The Appellant was also treated for chronic low back pain, chest pain, facial pain, bronchitis, acute gastroenteritis, a kidney stone, a head wound after an assault, and a toe injury.

The medical evidence records that the Veteran had knee surgery in 1988 or 1989.  The records also refer to seizures.  The earliest record available in August 1993 indicated that the Appellant was on Dilantin and Valium.  On that occasion, the Appellant gave a history of epilepsy, but he had not been taking his medication.  In October 1998, the Appellant stated that  his last seizure occurred a year earlier.  In April 2002, it was noted by paramedics responding to a call about chest pains that the Veteran had a history of seizures and hypertension.  The Appellant denied he had seizures in a history and physical examination occurring in March 2004.  

Analysis

The record shows that the Appellant was born in March 1960 and attained the age of 18 years in March 1978.  Since the record establishes that the Appellant is not under the age of 18 years and is not pursuing a course of instruction at an approved educational institution, the material issue in this case is whether he was permanently incapable of self-support by reason of physical or mental defect or both before reaching the age of 18 years (a helpless child).  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 


Therefore the Board will address whether or not the Appellant is a "helpless child" of the Veteran.  As there is evidence the Appellant is divorced, it appears the Appellant is currently an unmarried child for V A benefits.  See 38 C.F.R. § 3.355.

The Appellant asserts that he is a helpless child because of numerous health problems, implying that the problems have prevented him from living and supporting himself independently.  The only health problems he specified as a physical or mental defect are cancer and teeth problems.  While the medical evidence establishes that the Appellant has had teeth problems, there is no medical evidence the Appellant has cancer. 

VA has obtained records from Manchester Memorial Hospital in Kentucky and L.P. regarding outpatient and emergency room treatment of the Appellant.  The earliest treatment record in the file is from 1993 and the earliest treatment was for knee surgery around 1988.  There is no medical evidence that establishes a diagnosis or treatment for a physical or mental defect before or when the Appellant turned 18 in 1978.

For the purpose of establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant unless a finding is made that he was permanently incapable of self- support as of her 18th birthday.  If a finding is made that a claimant was permanently incapable of self- support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 




There is no competent and credible evidence of record to suggest that the Appellant had any physical or mental defect or both before the age of 18 or before 1978 that rendered the Appellant permanently incapacitated before and then continuing since he turned 18.  

As noted, the Appellant has at best submitted evidence that he has health problems and he is not currently employed, but nothing to establish that he was not capable at 18 of securing and maintaining employment.  He has not provided any other lay or medical evidence to suggest he was permanently incapable of self-support as of his 18th birthday and has not identified any pertinent evidence that VA could obtain, as he did not provide accurate contact information for the other sources he suggested.  There also is no competent and credible evidence that any of his current health problems rendered the Appellant permanently incapable of self- support before the age of 18 years. 

To the extent the Appellant asserts or his mother asserts that the Veteran had epilepsy or some other seizure disorder, and because he now lives with her, he is therefore a helpless child for VA purposes, that is, an association between a seizure disorder and permanent incapacity, the Appellant's or his mother's opinions as lay persons are limited to inferences that are rationally based on their perception and does not require specialized education, training, or experience.

A seizure disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the condition is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 


Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

As the presence or diagnosis of a seizure disorder or an opinion that such a disorder  rendered the Appellant permanently incapable of self support cannot be made by the Appellant or his mother as lay persons based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and as the complexity of the medical diagnosis is not one readily observable by a lay person, the presence or diagnosis of a seizure disorder, including epilepsy, is not a simple medical condition that the Veteran is competent to identify or to diagnose. 






See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Appellant or his mother are qualified through knowledge, education, training, or experience to offer such an opinion, the Appellant's or the mother's statements are not competent evidence and the statements are not to be consider as evidence in support of the claim.  For the same reason, the Appellant's or his mother's lay opinions is not competent evidence of a nexus between the any present seizure disorder or inability for the Appellant to support himself and his condition before or at the time he turned 18.  

The Appellant is therefore not eligible to receive death benefits from VA because he is not a "child" of the Veteran, that is, he does not qualify as a "child" since he is not under the age of 18 years, he is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution, and he did not become permanently incapable of self-support before reaching the age of 18 years. 

Although reasonable doubt will be resolved in favor of the Appellant, reasonable doubt exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  As there is no positive evidence in favor of the claim, there is not an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies.  38 C.F.R. § 3.102.







To the extent the Appellant seeks equitable relief and entitled to VA death benefits because he is currently unemployed and economically destitute, no equity no matter how compelling can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

In addition, the Appellant also asserts he has talked to an unidentified attorney who told the Appellant he was eligible for benefits.  The Board is bound by the law and regulations promulgated by the VA, and without the authority to grant benefits on any other basis.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the assurances of an attorney telling the Appellant he is eligible cannot result in the Appellant receiving benefits from VA as the Veteran's helpless child.  













As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The Appellant is not a helpless child of the deceased Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


